 



Exhibit 10.4
COMPASS MINERALS INTERNATIONAL, INC. (CMP)
ANNUAL INCENTIVE COMPENSATION PLAN (AIP)
Plan Summary
OVERVIEW
This is a discretionary incentive compensation plan adopted and established by
the CMP Board of Directors. This plan is designed and authorized for execution
on an annual basis. The policies, objectives, purposes and guidelines of this
plan are defined by the Compensation Committee, as designated by the Board. All
awards and bonus payments described herein are entirely variable and at the sole
discretion of the Compensation Committee may be evaluated, modified or revoked
at any time.
All awards and bonus payments are based upon specific performance related
criterion and as such, are not considered standard payment for services and are
not guaranteed.
OBJECTIVES and PURPOSE
The objective of the Annual Incentive Plan (AIP) is to establish a clear linkage
between annual business results and alignment of compensation for executives and
key management contributors.
The purpose of this discretionary incentive plan is to:

  •   Reward employees for achieving and exceeding individual and CMP
objectives.     •   Promote teamwork across Business Units and Functions.     •
  Reinforce and motivate participants to fully utilize CMP resources and
continual efforts to maximize earnings, cash flow and growth.     •   Establish
Environmental, Health and Safety (EHS) results as a common, primary multiplier
for all AIP awards.

ELIGIBILITY
Employee participation is based on recommendations of the CEO and the Executive
Staff. The CEO, in keeping with established policies, determines and recommends
the individual awards for the executive and key management group. All individual
participants are approved by the Compensation Committee. A participant may be
removed from the Plan at any time at the discretion of the Company.
AWARD CRITERIA

  •   AIP awards are dependent upon accomplishment of CMP Corporate and Business
Unit goals and objectives. Payments will be based on performance targets
established for an incentive period beginning January 1 through December 31 of a
particular year.

 



--------------------------------------------------------------------------------



 



  •   The CEO and Vice President of Human Resources will develop recommendations
for the Compensation Committee for the Target Percentage assigned to
participants in the AIP Plan. Overall incentive award is capped and shall not
exceed 200% of base salary.     •   Participants in the AIP are assigned an
overall Target Percentage; this is a percent of base salary and the
corresponding dollar amount is the Participant’s Target Award.

  o   Example: A participant with a base salary of $50,000 and Target Percentage
of 10% would have a Target Award of $5,000
(= 100% of Target).

  •   Participant’s base salary reported as of December 31 of the performance
year, excluding bonuses, special pay and other forms of compensation, will be
used to calculate AIP Awards.     •   All payments made under this plan require
approval of the Compensation Committee.

In the event of an accounting restatement which reduces the corporate or
divisional financials on which this incentive award was based, the Company may,
at its sole discretion, require repayment from Participants of all or any
portion of any incentive awards which were incorrectly stated. All Participants
who receive an AIP incentive award shall be required to repay the amount
specified upon written notification.
PLAN DESIGN
Specific AIP targets are established each year for each participant based on
goals relating to overall Company performance, business-unit performance and
personal performance. Goals are specified as follows:

  •   Consolidated Adjusted EBITDA (Adjusted EBITDA is earnings before interest,
taxes, depreciation, depletion and amortization, other income/expense and other
special charges)     •   Business-unit Adjusted EBITDA     •   Operating Cash
Flow (Operating Cash Flow is EBITDA less capital spending, cash interest and
cash taxes, less planned acquisitions and adding or subtracting change in
working capital, other assets and liabilities excluding cash)     •   Net Sales
Revenue (Net Sales Revenue is sales less shipping and handling cost)     •  
Personal Performance Objectives     •   Environmental, Health and Safety (“EHS”)
Performance (Incidence rates)

The weighting of these components is based on the responsibilities of the
participant. Targets for participants responsible for a business-unit differ
from those for participants with overall “corporate” responsibility (e.g., Chief
Financial Officer), as shown below:

2



--------------------------------------------------------------------------------



 



                          CORPORATE PARTICIPANT   BUSINESS-UNIT PARTICIPANT 50 %
Consolidated Adjusted EBITDA     25 %   Consolidated Adjusted EBITDA
 
            25 %   Business-unit Adjusted EBITDA 20 % Consolidated Operating
Cash Flow     10 %   Consolidated Operating Cash Flow
 
            10 %   Business-unit Operating Cash Flow 10 % Consolidated Net Sales
Revenue     5 %   Consolidated Net Sales Revenue
 
            5 %   Business-unit Net Sales Revenue 20 % Personal Performance
Objectives     20 %   Personal Performance Objectives   100 %           100 %  
      +/-10 % EHS Multiplier     +/-10 %   EHS Multiplier (50% Business-unit and
50% Consolidated)

Award levels with respect to Adjusted EBITDA, Operating Cash Flow and Net Sales
Revenue (both Consolidated and Business-unit) are based on performance as
follows:

                  PERCENT OF GOAL ACHIEVED     PERCENT OF AIP TARGET PAID  
£  75 %       0 %     100 %       100 %     ³125 %       200 % (max)  

AIP bonuses are awarded on a sliding scale based on the achievement of
75 percent or more of the goals. The maximum potential percent of AIP target
paid equals 200 percent of target.
Participants are evaluated on individual personal performance objectives.
Payments may range from 0 percent to 200 percent of AIP target.
Finally, an EHS multiplier will be applied to the combined AIP award for all
components calculated above as follows:

          EHS RATING ACHIEVED   MULTIPLER APPLIED 125% of goal     0.9   100% of
goal     1.0   75% of goal     1.1  

This EHS multiplier is also applied on a sliding scale in the ranges shown
above.
ALLOCATION OF PAYMENTS

  Ø   Payments are made as soon as practical after annual financial statements
are available and upon final approval of the Compensation Committee.     Ø   To
be eligible to receive an AIP bonus payment, a participant must have been
actively employed at the time of any approved pay-out.     Ø   Any participant
who terminates employment, voluntarily or involuntarily, prior to the time of
any approved payout will not receive an AIP bonus payment, except as stipulated
below:

3



--------------------------------------------------------------------------------



 



  o   In the event of normal retirement, disability or death prior to the end of
an incentive period, an otherwise eligible participant may receive a pro-rated
AIP payment amount, provided an AIP award was approved for the applicable
incentive period.     o   In the event of a change in ownership or control
resulting in termination of employment prior to end of the incentive period, an
otherwise eligible participant may receive a pro-rated AIP payment amount,
provided an AIP award was approved for the applicable incentive period.

  Ø   An employee hired into a position approved for participation after the
beginning of an incentive period may be considered for a pro-rated participation
in this plan upon recommendation of the CEO and approval of the Compensation
Committee.     Ø   AIP bonus payments are paid-out on a one-time basis as a
lump-sum, in cash, as such are considered compensation and reportable income for
all tax reporting purposes.     Ø   AIP bonus payments are included in total
annual earnings and must be counted for the purpose of calculating 401k
contributions, profit sharing contributions and other applicable deductions.    
Ø   A participant, who is not meeting business objectives or job performance
expectations during an incentive period, may be removed from eligibility in the
AIP Plan upon approval of the Vice President of Human Resources and the CEO.    
Ø   A participant on a Performance Improvement Plan for job performance is not
eligible to receive an AIP bonus payment.

This document supersedes all other documents that may establish or describe any
criteria for participation in this plan or any other Compass Minerals
compensation plan. This plan can be modified or terminated at any time by the
President and CEO of the Company. This document does not provide nor is it
intended to infer any instance of guarantee regarding participation or bonus
pay-out. Furthermore, this document does not establish any contract of
employment between the Company and any employee, nor does it establish any
guarantee of employment for any specific period of time.

4